 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1761 
In the House of Representatives, U. S.,

December 15, 2010
 
RESOLUTION 
Congratulating Auburn University quarterback and College Park, Georgia, native Cameron Newton on winning the 2010 Heisman Trophy for being the most outstanding college football player in the United States. 
 
 
Whereas Cameron Newton graduated from Westlake High School in College Park, Georgia, in 2007; 
Whereas Cameron Newton became Auburn University’s starting quarterback in 2010; 
Whereas Cameron Newton became the first player in Southeastern Conference history and only the eighth player in National Collegiate Athletic Association Football Bowl Subdivision history to achieve over 2,000 yards passing and over 1,000 yards rushing in a single season; 
Whereas the Auburn University football team finished the regular season with a 12–0 record; 
Whereas the Auburn University football team won the Southeastern Conference Championship game by a score of 56 to 17 over the University of South Carolina; 
Whereas Cameron Newton accounted for 6 touchdowns, 4 passing and 2 rushing, in the Southeastern Conference Championship game; 
Whereas the Auburn University football team is ranked number one in both the Bowl Championship Series and Associated Press rankings; 
Whereas Cameron Newton was named the Southeastern Conference Offensive Player of the Year for 2010; 
Whereas Cameron Newton was named the Walter Camp Football Foundation Player of the Year for 2010; 
Whereas Cameron Newton received the Maxwell Award for the Collegiate Player of the Year in 2010; and 
Whereas Cameron Newton was named the 76th winner of the 2010 Heisman Memorial Trophy for the most outstanding college football player in the United States: Now, therefore, be it  
 
That the House of Representatives congratulates Auburn University quarterback and College Park, Georgia, native Cameron Newton on winning the 2010 Heisman Trophy for being the most outstanding college football player in the United States. 
 
Lorraine C. Miller,Clerk.
